This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                            No. 34,304

 5 ROLAND WAYNE YOINGCO,

 6          Defendant-Appellant.


 7 APPEAL FROM THE DISTRICT COURT OF CHAVES COUNTY
 8 Steven L. Bell, District Judge


 9   Hector H. Balderas, Attorney General
10   Margaret E. McLean, Assistant Attorney General
11   Joel Jacobsen, Assistant Attorney General
12   Santa Fe, NM

13 for Appellee

14   Hennighausen & Olsen, L.L.P.
15   Kenneth B. Wilson
16   Jeff Grandjean
17   Roswell, NM

18 for Appellant
 1                            MEMORANDUM OPINION

 2 WECHSLER, Judge.

 3   {1}    Defendant Roland Yoingco appeals from his judgment and sentence, entered

 4 pursuant to a jury trial at which Defendant was found guilty of aggravated burglary,

 5 pursuant to NMSA 1978, Section 30-16-4 (1963). We issued a notice of proposed

 6 summary disposition, proposing to reverse and remand. The State has filed a response,

 7 indicating that it will not be filing a memorandum in opposition. Accordingly, for the

 8 reasons stated in our notice, we reverse Defendant’s conviction and remand for a new

 9 trial.

10   {2}    IT IS SO ORDERED.


11                                               ________________________________
12                                               JAMES J. WECHSLER, Judge


13 WE CONCUR:


14 ________________________________
15 MICHAEL E. VIGIL, Chief Judge


16 ________________________________

                                             2
1 M. MONICA ZAMORA, Judge




                            3